ANDERSON, C. J. —
This case was tried by the judge of the city court, without a jury, and the evidence was ore tenus, and, such being the case, the trial court had the advantage of this court of seeing and hearing the witnesses, and its judgment will not be disturbed by this court, unless plainly and palpably contrary to the great weight of the evidence.—Thompson v. Collier, 170 Ala. 469, 54 South. 493, and cases there cited. We are not prepared to say that the finding of the trial court was so contrary to- the great weight of the evidence as to warrant this court in reversing its judgment.
The suggestion of an estoppel is made in .brief of counsel; but we find no plea in the record invoking such a defense.
The judgment of the city court is affirmed.
Affirmed.
McClellan, Sayre, and de Graffenried, JJ., concur.